                     Case 20-33353 Document 63 Filed in TXSB on 07/02/20 Page 1 of 1
                                           UNITED STATES BANKRUPTCY COURT
                                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                                   HOUSTON DIVISION


  IN RE:                                                             §                            CASE NO.          20-33353
  NPC INTERNATIONAL, INC.                                            §

  DEBTORS(S),                                                        §                             CHAPTER 11

                                          NOTICE OF APPEARANCE AND REQUEST
                                         FOR SERVICE OF NOTICES AND PLEADINGS

    PLEASE TAKE NOTICE that the undersigned hereby enters an appearance on behalf of:

    SMITH COUNTY                              TARRANT COUNTY                            IRVING ISD
    DALLAS COUNTY
 secured creditor(s) in the above-referenced proceedings. The undersigned hereby requests notice and copies of all motions notices,

 reports, briefs, applications, adversary proceedings, proposed orders, confirmed copies of orders, any proposed disclosure statement

 or plan of reorganization that has been filed with the court, any other documents or instruments filed in the above-referenced

 proceedings and any other matter in which notice is required pursuant to 11 U.S.C. Sec. 1109(b) and Bankruptcy Rules 2002(a) and

 (b), 3017(a), and 9013 of the Federal Rules of Bankruptcy Procedure.

    Copies should be mailed to the secured creditor(s) in care of the undersigned at the address set forth below.

                                                         Certificate of Service

I do hereby certify that on 2nd day of July, 2020, a copy of the above and foregoing has been this date served electronically or

mailed to the parties listed below:

    ALFREDO R. PEREZ                             TRUSTEE-SOUTHERN TX                          NPC INTERNATIONAL, INC.
    WEIL, GOTSHAL ET AL                          515 RUSK AVE.                                4200 W 115TH STREET STE 200
    700 LOUISIANA STREET, SUITE 1600             STE. 3516                                    LEAWOOD, KS 66211
    HOUSTON, TX 77002                            HOUSTON, TX 77002

                                                        LINEBARGER GOGGAN BLAIR & SAMPSON, LLP
                                                        2777 N. Stemmons Freeway
                                                        Suite 1000
                                                        DALLAS, TX 75207
                                                        Telephone: (214) 880-0089
                                                        Facsimile: (469) 221-5003
                                                        Email:      dallas.bankruptcy@publicans.com


                                                         By: /s/ Lisa Large Cockrell
                                                              Lisa Large Cockrell
                                                              SBN: 24036379 TX


                                                          By: /s/ Elizabeth Weller
                                                          ________________________
                                                          Elizabeth Weller
                                                          SBN:00785514TX
